Citation Nr: 0637690	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from August 1993 to March 
1998.  This case originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 2002 
Rating Decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that 
denied the appellant's claim of entitlement to service 
connection for a left knee disorder.  The Board remanded the 
case for additional development in April 2006; the case has 
now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant was treated on one occasion in service for 
left knee pain.

2.  The appellant's isolated in-service instance of left knee 
pain has not been shown to have resulted in any residuals or 
to have resulted in symptoms that were other than acute and 
transitory.

3.  No current left knee disorder is attributable to the 
appellant's active service.

4.  The appellant's right knee disability did not cause or 
make chronically worse any left knee disorder.


CONCLUSIONS OF LAW

1.  The appellant does not have a left knee disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The appellant does not have a left knee disorder that is 
proximately due to or the result of service-connected right 
knee disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his service 
connection claim by correspondence dated in January 2002, and 
March 2006.  

Those documents informed the veteran of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In 
those letters, the RO informed the appellant about what was 
needed to establish entitlement to direct and secondary 
service connection.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed, as "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  

There is nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  

The appellant was afforded VA medical examinations.  Service 
and VA medical records were obtained and associated with the 
claims file.  The appellant did not provide any information 
to VA concerning available treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in March 2006.  In addition, because the 
appellant's claim for service connection for a left knee 
disorder is being denied, the questions of an appropriately 
assigned evaluation and the effective date for a grant of 
service connection are not relevant.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability on a 
direct or secondary basis, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant contends that he sustained left knee pathology 
as a result of his military service.  In the alternative, he 
argues that his service-connected disability of the right 
knee has either caused or aggravated his current left knee 
disorder.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Review of the appellant's service medical records reveals 
that he sought treatment on January 12, 1995, for left knee 
pain after someone fell on his knee/leg while playing soccer.  
Physical examination revealed no swelling or discoloration.  
There was tenderness to palpation of the medial joint line.  
The Drawer and McMurray signs were negative.  Radiographic 
examination of the knee was negative.  Thereafter, the 
appellant did not seek any additional treatment for any left 
knee complaints even when he was being treated for other 
lower extremity complaints.  For example, in September 1995, 
the appellant sought treatment for his feet after a six-mile 
road march, but he did not report any problems with his left 
knee at that time.  The appellant's master problem 
lists/major complaints include no mention of any left knee 
condition.  The physical profiles (DA Form 3349) of November 
1996 and March 1997 indicate that the appellant's lower 
extremities were normal.  The report of the January 1998 
Medical Evaluation Board (MEB) proceedings does not include 
any mention of any left knee condition or disorder.

The appellant submitted a VA Form 21-526 in March 1998.  He 
claimed service connection for a right shoulder condition and 
for a right knee condition, but he did not mention any 
problem or disorder involving his left knee.

The appellant underwent a VA medical examination in July 
1998.  He reported that he stepped in a pothole in 1994 and 
twisted his knee.  (A July 19, 1994 service medical record 
states that the appellant sought treatment for right knee 
pain that day after he "fell in a hole.")  There were no 
complaints or findings relating to the left knee.  

Review of the VA medical treatment records for the appellant 
dated between 1998 and 2001 indicates that the appellant 
reported a "new injury to the left knee with twisting type 
injury one week ago" in September 1998.  After physical 
examination, a clinical impression of left medial collateral 
ligament strain was rendered.  An October 1999 note states 
that the appellant had reported that he had twisted his left 
knee in a pothole while he was on active duty.  In October 
2001, the appellant contended that his left knee condition 
was caused by the altered gait he had due to his service-
connected right knee disability.  

The appellant underwent a VA joints examination in April 
2002; the examining physician stated that he had reviewed the 
claims file.  The appellant reported that he did not recall 
any specific injury to his left knee, but said that it had 
been bothering him back in 1997.  The appellant also said 
that he had undergone reconstruction of a left anterior 
collateral ligament (ACL) in 2000, with debridement of a 
mensical tear.  Radiographic examination did not result in 
any findings of or diagnosis of arthritis.  After examining 
the appellant, the physician rendered a diagnosis of status 
post left ACL reconstruction with chronic medial collateral 
ligament insufficiency and ACL insufficiency.  Because of the 
severity of the appellant's current left knee ligamentous 
injury, the examiner was surprised that the appellant could 
not identify any injury.  The examiner stated that the 
appellant's left knee injury was not related to his service-
connected right knee pathology because a larger injury would 
have been required to result in the appellant's current left 
knee multiligamentous problems and there was no such injury 
in service.

The evidence of record includes a progress note signed by a 
physician's assistant (PA) dated in September 2002; this 
health care provider stated that he had reviewed prior 
records and surgeries, but it is not clear that this review 
also included the appellant's service medical records.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The PA 
concluded that, due to the right knee disability, "it could 
be considered that he placed more stress on the left knee 
leading to degenerating the meniscus and subsequent left knee 
problems."  The PA also stated that one "could assume that 
the left knee condition is more likely than not related to 
the right service-connected knee condition on that basis."  

The appellant underwent another VA examination in August 
2006; the examiner stated that he had reviewed the claims 
file.  Radiographic examination of the left knee revealed ACL 
reconstruction.  The examiner rendered a diagnosis of left 
knee instability status post ACL reconstruction.  The 
examiner noted that the appellant had exhibited a negative 
Drawer sign at the time of his 1995 left knee injury and that 
such a negative test implies a normal ACL examination.  The 
examiner said that he could "not casually relate the ACL 
tear to the 1995 injury" unless the appellant had been 
misdiagnosed in 1995 and had had an ACL rupture that was not 
asymptomatic until years later.  The examiner stated that the 
question of etiology could not be resolved without resorting 
to mere speculation.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131.  
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Furthermore, service connection is 
warranted for a disability that is aggravated by, proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The appellant contends that he had a chronic left knee 
disorder while in service and that he now has the same 
condition.  However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
his opinion because he is not a medical health professional 
and his opinion does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The evidence of record indicates that the appellant received 
in-service treatment for left knee pain in January 1995, and 
that this condition resolved without sequelae.  There is no 
medical evidence of record to establish that he suffered any 
left knee disorder that was other than acute and transitory.  
There is no evidence of record that the appellant was treated 
for any left knee arthritis within 12 months of his 
separation from service; there is no evidence of record to 
suggest that a chronic left knee condition existed until 
2000, when there was a VA doctor's note that mentioned a 
rupture of the cruciate ligament.

To the extent that the appellant is shown to have a left knee 
disorder, such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  There must be shown a nexus to some 
incident of military service.  

The absence of any diagnosis of the claimed left knee 
disorder in the service medical records between 1995 (when 
the appellant says the injury occurred) and 1998, constitutes 
negative evidence tending to disprove the assertion that the 
appellant incurred any left knee injury during his service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of a diagnosis of any chronic left knee disorder 
until two years after the appellant's 1998 separation from 
service is itself evidence which tends to show that no left 
knee disorder was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time.  Such affirmative 
evidence consists of the absence of any complaints or 
findings pertinent to the left knee after January 1995 and 
the July 1998 VA examination report that indicated that the 
appellant complained only of right knee problems, as well as 
the September 1998 VA treatment note that indicated the 
appellant had incurred a twisting injury of his left knee one 
week prior to the visit.  These findings are medical evidence 
indicating that the claimed left knee disorder was not 
present in service or on examination in July 1998.  Thus, 
this is positive evidence that the appellant was not 
experiencing any left knee disorder shortly after his 
separation from service prior to the intercurrent September 
1998 injury.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While the appellant complained of pain in his left knee on 
one occasion during service, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Based on the totality of the evidence of record, including 
the service medical records, the reports of VA medical 
examinations and the reports of VA medical treatment, the 
Board finds that the preponderance of the evidence is against 
the direct service connection claim.  The award of benefits 
may not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran held to be speculative); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative).  The September 2002 VA progress note only 
states that one 'could assume' it was more likely than not 
that the left knee problems were related to the appellant's 
right knee disability.  

Furthermore, it is unknown exactly what data the PA used in 
rendering his opinion.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  These statements were made without the benefit 
of any review of the claims file, and thus without knowledge 
of the appellant's service medical records.  Therefore, they 
are without probative value and Board does not find them to 
be sufficient to support the claim.  On the other hand, two 
other VA health care providers who did review the claims file 
were unable to state that the appellant's current left knee 
pathology is casually related to any aspect of his military 
service.  Thus, the preponderance of the competent and 
probative medical evidence is against the claim of service 
connection for a left knee disorder and a grant of service 
connection on a direct basis is not appropriate.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000).

The Board also finds that the preponderance of the evidence 
is against the secondary service connection aspect of the 
appellant's claim.  Other than the September 2002 VA progress 
notes that the Board has already found to be not probative, 
nowhere in the medical records concerning the consultations 
and treatment the appellant received during service or after 
service is there found any clinical notation suggesting that 
the appellant's right knee disability was in any way 
etiologically linked to any current left knee disorder.  
There is no competent medical opinion of record that provides 
such an etiologic link, whether by causation or by 
aggravation, between the appellant's current left knee 
pathology and his right knee disability.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); see Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (All 
observing that laypersons, i.e., those without medical 
training, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
such opinions are entitled to no weight).

The Board has considered the appellant's written statements, 
as well as the written statements of his representative, 
submitted in support of his argument that his current left 
knee disorder began in service or is etiologically related to 
his right knee disability.  To the extent that such 
statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired pathology and the appellant's military service.  See 
McManaway, 13 Vet. App at 66.  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated left knee condition is not likely 
related to service by way of direct incurrence or secondary 
to the right knee disability, the Board finds that the claim 
for entitlement to service connection for the left knee 
disorder must be denied.  The Board finds that the evidence 
of record is not in equipoise on the question of whether the 
appellant has any current left knee disorder that should be 
service connected.  

Since the preponderance of the evidence is against the left 
knee service connection claim, the benefit-of-the-doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


